--------------------------------------------------------------------------------

 
 
<?xml:namespace prefix = v ns = "urn:schemas-microsoft-com:vml"
/><?xml:namespace prefix = o ns = "urn:schemas-microsoft-com:office:office" /> 
 
 [logo.jpg]877 North 8th West, Riverton, WY  82501  USA                 Ph:
(307) 856-9271  Fx: (307) 857-3050                 www.usnrg.com
 
 
 

For Immediate Release
 
 
 
U.S. ENERGY CORP. ANNOUNCES INVESTMENT IN GEOTHERMAL ENTITY
 
 
 
RIVERTON, Wyoming – December 22, 2008 – U.S. Energy Corp. (NASDAQ Capital
Market: “USEG”) today announced that it has invested $3.445 million in Standard
Steam Trust LLC (“SST”), a private geothermal exploration and development
company based in Denver, Colorado.  Current capitalization of SST (with other
partners) is $13.8 million (25% USE), which now includes approximately 60,000
acres of BLM, state and fee leases in seven prospect areas in three states. 
Acreage accumulation is ongoing, with 15,216 acres (included in the figure
above) acquired at the December 19, 2008 BLM lease sale in Utah.  Such acreage
accumulation will continue and substantial additional capital is expected to be
raised in 2009. 
 
 
 
Today there are 66 geothermal-powered electrical generation plants in the United
States, providing 2960 MW of base load (constant) power to utilities, which
represents less than 1% of the electrical generation nationwide.  Twenty-six
states have implemented mandatory renewable energy portfolio standards,
requiring utilities to be generating from 5% to 33% of their power from
renewable sources.  The deadlines for compliance with these standards take
effect from 2009 to 2025 depending on the state. 
 
 
 
Geothermal plants are “zero emission” and thus meet the renewable energy
mandates.  The plants use existing technology to circulate hot water from wells
through binary or flash heat exchangers to produce the power to drive turbines.
All the water is injected back into the earth to recharge the resource.
 
 
 
Geothermal power offers a number of advantages over other alternative energy
sources, including continuous and reliable output, as geothermal is not weather
dependent.  It is the only base load renewable power source.  Additional
advantages include minimal pricing volatility, limited environmental impact,
high sustainability and improved security of supply. When viewed over the life
of the project, geothermal is among the least expensive options when compared
with both fossil fuel and alternative energy.  Initial infrastructure costs are
substantially lower than some other alternative forms of production, and nominal
energy inputs are required once the power plants are in production.
 
 
 
We intend to advance each individual prospect through the exploration and
feasibility stages before determining whether to: 1) sell a prospect to a
utility, 2) bring an industry partner on a joint venture basis, or 3) pursue
further financing with institutional capital to further advance revenue
generating capabilities, which may include the operation of power plants.  The
first phase of the project (through 2009) will be assembling a portfolio of
industrial scale prospects with a total targeted power resource of approximately
2,000 MW; individual prospects are targeted at 100 to 500 MW.  The second phase
is expected to be completed in 2010, consisting of early science of geology,
geophysics and temperature gradient drilling.  The third phase of work is
scheduled for 2011 and will consist of production well drilling on one of the
prospects to quantify the geothermal resource present there.  Permitting and
construction would follow beginning as early as the end of 2011. 
 
 
 
“Meeting the growing renewable portfolio standards at both the state and federal
levels is driving considerable interest in the geothermal space, and we expect
interest to grow substantially in the next few years.  We will be working
closely with our partners to assemble a strong portfolio of assets and a clear
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Press Release
December 22, 2008
Page 2 of 3
 
 
 
 
 
 
strategic plan to create value in both the near and mid- term,” stated Keith
Larsen, CEO of U.S. Energy Corp. 
 
 
 
 
 
“After spending considerable time reviewing the renewable energy sector, we
firmly believe that our entry into geothermal provides our company with a strong
position in a market that has tremendous growth potential,” said Mark Larsen,
President of U.S. Energy Corp.  “Geothermal is a renewable subsurface fuel, and
our partners are applying their extensive experience in modern oil and gas plays
to geothermal exploration.  This sector shows significant promise at a time when
carbon management is playing an increasing role in the generation of clean
energy in our nation,” he added.
 
 
 
* * * * *
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Press Release
December 22, 2008
Page 3 of 3

* * * * *
 
 
 
About U.S. Energy Corp.
 
 
 
U.S. Energy Corp. is a diversified natural resource company with interests in
molybdenum, oil and gas, and real estate.  The Company is headquartered in
Riverton, Wyoming and its common stock is listed on The NASDAQ Capital Market
under the symbol “USEG”.
 
 
 
* * * * *
 
 
 
 
 
 
 
Disclosure Regarding Mineral Resources Under SEC and Canadian Regulations; and
Forward-Looking Statements
 
 
 
The Company owns or may come to own stock in companies which are traded on
foreign exchanges, and may have agreements with some of these companies to
acquire and/or develop the Company’s mineral properties.  An example is Sutter
Gold Mining Inc.  These other companies are subject to the reporting
requirements of other jurisdictions.
 
 
 
United States residents are cautioned that some of the information available
about our mineral properties, which is reported by the other companies in
foreign jurisdictions, may be materially different from what the Company is
permitted to disclose in the United States.
 
 
 
This news release includes statements which may constitute “forward-looking”
statements, usually containing the words “believe,” “estimate,” “project,”
“expect," or similar expressions.  These statements are made pursuant to the
safe harbor provision of the Private Securities Litigation Reform Act of 1995. 
Forward-looking statements inherently involve risks and uncertainties that could
cause actual results to differ materially from the forward-looking statements. 
Factors that would cause or contribute to such differences include, but are not
limited to, future trends in mineral prices, the availability of capital,
competitive factors, and other risks.  By making these forward-looking
statements, the Company undertakes no obligation to update these statements for
revision or changes after the date of this release.
 
 
 
For further information on the differences between the reporting limitations of
the United States, compared to reports filed in foreign jurisdictions, and also
concerning forward-looking statements, please see the Company’s Form 10-K
(“Disclosure Regarding Forward-Looking Statements”; “Disclosure Regarding
Mineral Resources under SEC and Canadian Regulation”; and “Risk Factors”); and
similar disclosures in the Company’s Forms 10-Q.
 
 
 
 
 
* * * * *
 
 
 
For further information, please contact:
 
 
 
Reggie Larsen
 
Director of Investor Relations
 
U.S. Energy Corp.
 
(800) 776-9271
 
Reggie@usnrg.com
 
 
 
Nick Hurst
 
The Equicom Group
 
Investor Relations
 
(403) 538-4845
 
nhurst@equicomgroup.com
 